Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/19/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims has overcome each and every 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 8/19/2021. 

Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
perform a fast-Fourier transform (FFT) on the factors; 

generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “perform a high resolution fast-Fourier transform (FFT) on the factors” is a “Mathematical Concept” because the limitation is an explicit recitation of the use of a “Mathematical Concept”.
The limitation(s) regarding “extrapolate results of the FFT to produce a frequency domain waveform”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “microprocessor” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “microprocessor” language, “extrapolate” in the context of this claim encompasses the user manually extrapolating the results of an FFT to produce a frequency domain waveform.
The limitation(s) regarding “generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums”, as drafted, is an act of observation and evaluation that, under its broadest 
Further, referring to the MPEP 2106.04, the limitation(s) regarding “extrapolate results of the high resolution FFT to a produce a high resolution frequency domain waveform” and “generate a filtered frequency domain waveform” are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose any meaningful limits on practicing 
“A health monitor circuit for an electric machine” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a health monitor circuit. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“at least one sensor configured to measure a parameter of the electric machine”; “periodically collect time samples of the parameter of the electric machine measured by the at least one sensor”; “transmit factors of the time samples to the memory”; and “transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a communication interface”; “a microprocessor coupled to the at least one sensor, the communication interface”; and “a memory” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no 



Independent claims 8 and 14 are also held to be patent ineligible under 35 U.S.C. 101 because the independent claims do not recite any additional elements beyond those disclosed in claim 1.

Dependent claims 2-7, 9-13, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 

Claims 2, 5, 9, 12, 15, and 18 further limit the abstract idea with an abstract idea, such as a “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9-10, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Publication No. 2020/0186898) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Samake (U.S. Publication No. 2007/0094015).

Regarding Claim 1. (Currently Amended) Fischer teaches:
A health monitor circuit for an electric machine (See Fig. 1 – Fig. 2 and para[0026]: monitoring a health of the motor.), the health monitor circuit comprising: 
at least one sensor configured to measure a parameter of the electric machine (See Fig. 1 and para[0026]: Sensor device 110.); 
a communication interface (See Fig. 1 – Fig. 2 and para[0029]: communication link 109.); and 
a microprocessor coupled to the at least one sensor, the communication interface, and a memory (See Fig. 1 – Fig. 2; para[0014 and para[0026]: processor 120; memory 122.), the microprocessor configured to: 
periodically collect time samples of the parameter of the electric machine measured by the at least one sensor (See Fig. 2 and para[0020] – para[0021]: sampled data 209.);
Fischer is silent as to the language of:
transmit factors of the time samples to the memory; 
perform a fast-Fourier transform (FFT) on the factors; 
extrapolate results of the FFT to produce a frequency domain waveform; 
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing.

transmit factors of the time samples to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.); 
perform a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); and
extrapolate results of the FFT to produce a frequency domain waveform (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer to transmit factors of the time samples to the memory; perform a fast-Fourier transform (FFT) on the factors; and extrapolate results of the FFT to produce a frequency domain waveform such as that of Moffatt. Fischer and Moffatt are analogous to the instant application as all of the references are directed to the same field of endeavor. Moffatt teaches, “The efficiency and required memory storage as illustrated can be reduced even further by exploiting the symmetry and periodicity of the transform” (See para[0076]). One of ordinary 
Moffatt is silent as to the language of:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing.
Nevertheless Samake teaches:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform (See Abstract, para[0006], para[0009], para[0016] – para[0018]: A method of audio compression. In the frequency domain, a local peak is a point with a magnitude bigger than that of the points located on the left and on the right. All points which are not local peaks are ignored.); and 
transmit, via the communication interface (See para[0001]: voice over IP or mobile phones for instance.), the filtered frequency domain waveform to a remote system for further processing (See para[0001]: This codec is intended for all vocal bi-directional communications.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer to generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and transmit, via the communication interface, the (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, because filtering the frequency domain waveform using local maximums would have helped to compress the sensor data, as recognized by Samake.

Regarding claim 2. (Original) Fischer is silent as to the language of:
The health monitor circuit of claim 1, 
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples (See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Fischer, because it was well known in the art at the time 

Regarding Claim 3. (Currently Amended) Fischer is silent as to the language of
The health monitor circuit of claim 2,
 wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform.
Nevertheless Samake teaches:
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform (See Abstract para[0001]: Frequency Domain. A method of audio compression.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Samake. Fischer and Samake are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Samake teaches, “This codec is intended for all vocal bi-directional communications (voice over IP or mobile phones for instance), for the audio streaming (radios on Internet for instance) as well as for the stocking of audio data (files on hard disk for instance).” (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, because compressing data would have helped in streaming and stocking data, as recognized by Samake.

Regarding claim 6. (Original) Fischer teaches:
The health monitor circuit of claim 1, 
wherein the at least one sensor comprises at least one of an acceleration sensor (See Fig. 1 and para[0014]: Accelerometer 130.).

Regarding Claim 8. (Currently Amended) Fischer teaches:
A method for monitoring the health of an electric machine (See Fig. 1 – Fig. 2 and para[0026]: monitoring a health of the motor.), 
wherein the electric machine comprises at least one sensor configured to measure a parameter of the electric machine (See Fig. 1 and para[0026]: Sensor device 110.), 
a communication interface (See Fig. 1 – Fig. 2 and para[0029]: communication link 109.), and 
a microprocessor coupled to the at least one sensor, the communication interface, and a memory (See Fig. 1 – Fig. 2; para[0014 and para[0026]: processor 120; memory 122.), the method comprising: 
periodically collecting time samples of the parameter measured by at least one sensor (See Fig. 2 and para[0020] – para[0021]: sampled data 209.).
Fischer is silent as to the language of: 
transmitting factors of the time samples to the memory; 
performing a fast-Fourier transform (FFT) on the factors; 
extrapolating results of the FFT to a produce a frequency domain waveform; 

transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing.
Nevertheless Moffatt teaches:
transmitting factors of the time samples to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.); 
performing a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); and
extrapolating results of the FFT to produce a frequency domain waveform (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
(See para[0076]). One of ordinary skill would have been motivated to modify Fischer, because transmitting the factors and then performing a FFT would help to decrease memory usage, as recognized by Moffatt.
Moffatt is silent as to the language of:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and 
transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing.
Nevertheless Samake teaches:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform (See Abstract, para[0006], para[0009], para[0016] – para[0018]: A method of audio compression. In the frequency domain, a local peak is a point with a magnitude bigger than that of the points located on the left and on the right. All points which are not local peaks are ignored.); and 
(See para[0001]: voice over IP or mobile phones for instance.), the filtered frequency domain waveform to a remote system for further processing (See para[0001]: This codec is intended for all vocal bi-directional communications.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer to generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and transmitting, via the communication interface, the filtered frequency domain waveform to a remote system for further processing such as that of Samake. Fischer and Samake are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Samake teaches, “The present invention concerns a method of audio compression and decompression, simple, of high quality, not requiring a lot of computations and allowing to obtain very high compression ratios.” (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, because filtering the frequency domain waveform using local maximums would have helped to compress the sensor data, as recognized by Samake.

Regarding claim 9. (Original) Fischer is silent as to the language of:
The method of claim 8, 
further comprising generating a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
(See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer further comprising generating a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Fischer, because it was well known in the art at the time of filing that inverse Fast-Fourier transforms inherently use the twiddle factors when transforming data from a frequency domain to a time domain.

Regarding Claim 10. (Currently Amended) Fischer is silent as to the language of:
The method of claim 9, 
further comprising generating a compressed data set comprising databased on the frequency domain waveform.
Nevertheless Samake teaches:
further comprising generating a compressed data set comprising databased on the frequency domain waveform (See Abstract para[0001]: Frequency Domain. A method of audio compression.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Samake. Fischer and Samake are analogous to the instant application, because all of the references are (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, because compressing data would have helped in streaming and stocking data, as recognized by Samake.

Regarding claim 13. (Original) Fisher teaches:
The method of claim 8, 
wherein the at least one sensor comprises at least one of an acceleration sensor (See Fig. 1 and para[0014]: Accelerometer 130.).

Regarding claim 14. (Currently Amended) Fischer teaches:
A health monitor system (See para[0026]: monitoring a health.), comprising: 
an electric machine (See Fig. 1 and para[0026]: motor.); and 
a health monitor circuit coupled to the electric machine (See Fig. 1 – Fig. 2 and para[0026]: monitoring a health of the motor.), the health monitor circuit comprising: 
at least one sensor configured to measure a parameter of the electric machine (See Fig. 1 and para[0026]: Sensor device 110.); 
a communication interface (See Fig. 1 – Fig. 2 and para[0029]: communication link 109.); and 
(See Fig. 1 – Fig. 2; para[0014 and para[0026]: processor 120; memory 122.), the microprocessor configured to: 
periodically collect time samples of the parameter measured by the at least one sensor (See Fig. 2 and para[0020] – para[0021]: sampled data 209.); 
Fischer is silent as to the language of:
transmit factors of the time samples to the memory; 
perform a fast-Fourier transform (FFT) on the factors; 
extrapolate results of the FFT to produce a frequency domain waveform; 
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and 
transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing.
Nevertheless Moffatt teaches:
transmit factors of the time samples to the memory (See Fig. 7, para[0010], para[0075] - para[0078], and para[0120]: It includes at least one memory element for storing the at least one sine/cosine basis waveform approximation as complex exponential functions. Due to the symmetry and periodicity, the storage of the complete twiddle factor matrix is not necessary.); 
perform a fast-Fourier transform (FFT) on the factors (See para[0005] – para[0006] and para[0007]: The DFT of a finite-length sequence of length N is: 
    PNG
    media_image1.png
    131
    328
    media_image1.png
    Greyscale
; where W is the twiddle factor matrix with the elements defined by the complex exponential:
    PNG
    media_image2.png
    61
    444
    media_image2.png
    Greyscale
.); and
extrapolate results of the FFT to produce a frequency domain waveform (See Fig. 14 and para[0111]: The spectra for the FFT of these signals is shown in FIG. 14.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer to transmit factors of the time samples to the memory; perform a fast-Fourier transform (FFT) on the factors; and extrapolate results of the FFT to produce a frequency domain waveform such as that of Moffatt. Fischer and Moffatt are analogous to the instant application as all of the references are directed to the same field of endeavor. Moffatt teaches, “The efficiency and required memory storage as illustrated can be reduced even further by exploiting the symmetry and periodicity of the transform” (See para[0076]). One of ordinary skill would have been motivated to modify Fischer, because transmitting the factors and then performing a FFT would help to decrease memory usage, as recognized by Moffatt.
Moffatt is silent as to the language of:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and 

Nevertheless Samake teaches:
generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform (See Abstract, para[0006], para[0009], para[0016] – para[0018]: A method of audio compression. In the frequency domain, a local peak is a point with a magnitude bigger than that of the points located on the left and on the right. All points which are not local peaks are ignored.); and 
transmit, via the communication interface (See para[0001]: voice over IP or mobile phones for instance.), the filtered frequency domain waveform to a remote system for further processing (See para[0001]: This codec is intended for all vocal bi-directional communications.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer to generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform; and transmit, via the communication interface, the filtered frequency domain waveform to a remote system for further processing such as that of Samake. Fischer and Samake are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Samake teaches, “The present invention concerns a method of audio compression and decompression, simple, of high quality, not requiring a lot of computations and allowing to obtain very high compression ratios.” (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, 

Regarding claim 15. (Original) Fischer is silent as to the language of:
The health monitor system of claim 14, 
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples.
Nevertheless Moffatt teaches:
wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples (See para[0048]: The IFFT circuit performs the reverse process and transforms the spectrum of the amplitude and phase into a time domain signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate a time domain data set based on the factors of the time samples such as that of Moffatt. One of ordinary skill would have been motivated to modify Fischer, because it was well known in the art at the time of filing that inverse Fast-Fourier transforms inherently use the twiddle factors when transforming data from a frequency domain to a time domain.

Regarding Claim 16. (Currently Amended) Fischer is silent as to the language of:
The health monitor system of claim 15, 
wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform.

further comprising generating a compressed data set comprising databased on the frequency domain waveform (See Abstract para[0001]: Frequency Domain. A method of audio compression.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate a compressed data set comprising data based on the frequency domain waveform such as that of Samake. Fischer and Samake are analogous to the instant application, because all of the references are directed to the same problem of compressing data. Samake teaches, “This codec is intended for all vocal bi-directional communications (voice over IP or mobile phones for instance), for the audio streaming (radios on Internet for instance) as well as for the stocking of audio data (files on hard disk for instance).” (See para[0001]). One of ordinary skill would have been motivated to modify Fischer, because compressing data would have helped in streaming and stocking data, as recognized by Samake.

Regarding clam 19. (Original) Fischer teaches:
The health monitor system of claim 14, 
wherein the at least one sensor comprises at least one of an acceleration sensor (See Fig. 1 and para[0014]: Accelerometer 130.).

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Publication No. 2020/0186898) in view of Moffatt et al. (U.S. Publication No.  as applied to claims 3, 10, and 16 above, and further in view of Quistgaard et al. (U.S. Publication No. 2003/0009102).

Regarding claim 4. (Currently Amended) Fischer is silent as to the language of:
The health monitor circuit of claim 3, 
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set (See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Fischer, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Regarding claim 11. (Currently Amended) Fischer is silent as to the language of:
The method of claim 10, 
further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set (See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer further comprising generating the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Fischer, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Regarding claim 17. (Currently Amended) Fischer is silent as to the language of:
The health monitor system of claim 16, 
wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set.
Nevertheless Quistgaard teaches:
(See para[0094]: The compression can be severe, in that the total Doppler spectrum may be reduced by an order of magnitude or more.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is further configured to generate the compressed data set such that the compressed data set is smaller than the time domain data set such as that of Quistgaard. Quistgaard teaches, “Limitations in power available and real estate of a processor in a small, hand held system naturally require a different approach to spectral analysis than on large, fixed devices without the same constraints” (See para[0094]). One of ordinary skill would have been motivated to modify Fischer, because compressing a data set by an order of magnitude would help to conserve memory for smaller devices, as recognized by Quistgaard.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Publication No. 2020/0186898) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Samake (U.S. Publication No. 2007/0094015) as applied to claims 1, 8, and 14 above, and further in view of Abdellatif et al. (U.S. Publication No. 2019/0319642).

Regarding claim 5. (Currently Amended) Fischer is silent as to the language of:
The health monitor circuit of claim 1, 

Nevertheless Abdellatif teaches:
wherein the microprocessor is configured to filter the frequency domain waveform by a parameter to remove peaks below a configurable threshold (See Fig. 10; Fig. 13; and para[0095] – para[0096]: Apply a threshold δ to the data stream such that values less than δ are rounded to zero. The threshold is set according to the channel characteristics.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is configured to filter the frequency domain waveform by a parameter to remove peaks below a configurable threshold such as that of Abdellatif. Fischer and Abdellatif are analogous to the instant application as all of the references are directed to the same field of endeavor. Abdellatif teaches, “The aim of the technique is to reduce the amount of data that needs to be transmitted in order to efficiently communicate (and optionally store) information” (See para[0009]). One of ordinary skill would have been motivated to modify Fischer, because a compressed data set of the frequency domain waveform would require less memory than an uncompressed data set, as recognized by Abdellatif.

Regarding claim 12. (Currently Amended) Fischer is silent as to the language of:
The method of claim 8, 
further comprising filtering the frequency domain waveform by the filter parameter to remove peaks below a configurable threshold.

further comprising filtering the frequency domain waveform by the filter parameter to remove peaks below a configurable threshold (See Fig. 10; Fig. 13; and para[0095] – para[0096]: Apply a threshold δ to the data stream such that values less than δ are rounded to zero. The threshold is set according to the channel characteristics.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer further comprising filtering the frequency domain waveform by the filter parameter to remove peaks below a configurable threshold such as that of Abdellatif. Fischer and Abdellatif are analogous to the instant application as all of the references are directed to the same field of endeavor. Abdellatif teaches, “The aim of the technique is to reduce the amount of data that needs to be transmitted in order to efficiently communicate (and optionally store) information” (See para[0009]). One of ordinary skill would have been motivated to modify Fischer, because a compressed data set of the frequency domain waveform would require less memory than an uncompressed data set, as recognized by Abdellatif.

Regarding claim 18. (Currently Amended) Fischer is silent as to the language of:
The health monitor system of claim 14, 
wherein the microprocessor is configured to filter the frequency domain waveform by a filter parameter to remove peaks below a configurable threshold.
Nevertheless Abdellatif teaches:
 (See Fig. 10; Fig. 13; and para[0095] – para[0096]: Apply a threshold δ to the data stream such that values less than δ are rounded to zero. The threshold is set according to the channel characteristics.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the microprocessor is configured to filter the frequency domain waveform by a filter parameter to remove peaks below a configurable threshold such as that of Abdellatif. Fischer and Abdellatif are analogous to the instant application as all of the references are directed to the same field of endeavor. Abdellatif teaches, “The aim of the technique is to reduce the amount of data that needs to be transmitted in order to efficiently communicate (and optionally store) information” (See para[0009]). One of ordinary skill would have been motivated to modify Fischer, because a compressed data set of the frequency domain waveform would require less memory than an uncompressed data set, as recognized by Abdellatif.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Publication No. 2020/0186898) in view of Moffatt et al. (U.S. Publication No. 2009/0245397) and Samake (U.S. Publication No. 2007/0094015) as applied to claims 1 and 14 above, and further in view of Hosek et al. (U.S. Publication No. 2015/0346717).

Regarding claim 7. (Original) Fischer is silent as to the language of:
The health monitor circuit of claim 1,

Nevertheless Hosek teaches:
wherein the communication interface is further in communication with a motor controller coupled to the electric machine (See fig. 3 and para[0082]: motor controllers 322.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the communication interface is further in communication with a motor controller coupled to the electric machine such as that of Hosek. Fischer and Hosek are analogous to the instant application as all of the references are directed to the same field of endeavor. Hosek teaches, “” (See). One of ordinary skill would have been motivated to modify Fischer, because adding a motor controller would yield the predictable result of allowing for the control of a motor.

Regarding claim 20. (Original) Fischer is silent as to the language of:
The health monitor system of claim 14, 
wherein the communication interface is further in communication with a motor controller coupled to the electric machine.
Nevertheless Hosek teaches:
wherein the communication interface is further in communication with a motor controller coupled to the electric machine (See fig. 3 and para[0082]: motor controllers 322.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fischer wherein the communication interface is further in communication with a motor (See). One of ordinary skill would have been motivated to modify Fischer, because adding a motor controller would yield the predictable result of allowing for the control of a motor.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues that: The Office Action at Page 5 of the Office Action that the “extrapolate” and “filter” (now generate) steps of Claim 1 are directed to a mental process. However, no mental activity could configure data received from a sensor of an electric machine for improved data compression and transmission to a remote system as recited in Claim 1 because the human mind is not equipped to perform such steps. Further, the claims include specific steps beyond any alleged high level of generality. Accordingly, Applicant respectfully submits Claims 1-20 are eligible subject matter based upon the 2019 PEG and requests the § 101 rejection be withdrawn.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 8, and 14 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from 
Applicant argues that: The pending claims include additional elements, outside any alleged abstract idea, that enable the claims to address the technical problems related to health monitor circuits described above. In particular, the claims recite specific steps directed to improved data compression and transmission to a remote system in order to provide at least the technical effects of, as listed at paragraph [0030] of the published application, “(a) improving FFT performance; (b) improving data compression for storage and/or transmission; (c) enabling high resolution stator current signature analysis.” Thus, in this case, “a technical explanation of the asserted improvement is present in the specification, and ... the claim reflects the asserted improvement,” which is sufficient to establish a practical application. See USPTO October 2019 Guidance, Section HIB. Accordingly, Applicant respectfully submits Claims 1-20 are additionally or alternatively patent-eligible under the second prong of Step 2A and requests the § 101 rejection be withdrawn.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 8, and 14 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. As the amended claims 1, 8, and 14 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: Based on the claim recitations discussed above, the present claims also satisfy Step 2B of the 2019 PEG. There is no indication in the Office Action that it was well-understood, routine, or conventional to generate a filtered frequency domain waveform by filtering the frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform in order to improve data compression and transmission to a remote system. Accordingly, Applicant respectfully submits Claims 1-20 are additionally or alternatively patent-eligible under Step 2B and requests the § 101 rejection be withdrawn.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 8, and 14 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements are viewed as well-understood, routine, or conventional (WURC) as evidenced by: Fischer et al. (U.S. Publication No. 2020/0186898); Moffatt et al. (U.S. Publication No. 2009/0245397); Samake (U.S. Publication No. 2007/0094015); Abdellatif et al. (U.S. Publication No. 2019/0319642); Quistgaard et al. (U.S. Publication No. 2003/0009102); Hosek et al. (U.S. Publication No. 2015/0346717); and Shinohara et al. (U.S. Publication No. 2001/0003527).
Applicant argues that: No combination of Fischer and Moffatt describes or suggests the recitations of Claim 1 because Fischer and Moffatt, alone and in combination, do not describe or suggest generating a filtered frequency domain waveform by filtering a frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform, as recited in Claim 1.

Applicant argues that: Abdellatif fails to cure the deficiencies of Fischer and Moffatt with respect to Claim 1 because Abdellatif does not describe or suggest generating a filtered frequency domain waveform by filtering a frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform. Rather, Abdellatif describes rounding certain values to zero while maintaining a significant portion of the data content. Claim 1, as amended, is patentably distinct from Abdellatif because Claim 1 recites filtering based upon local maximums representing critical data (e.g., see paragraph [0016] describing reducing data based on local maximums that represent the most critical data within the frequency domain data — not “saving a significant amount of transmitted data” as described at paragraph [0005] of Abdellatif).
Applicant’s arguments with respect to the rejection of claim(s) 1, 8, and 14 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Quistgaard fails to cure the deficiencies of Fischer, Moffatt, and Abdellatif with respect to Claim 1 because Quistgaard does not describe or suggest generating a filtered frequency domain waveform by filtering a frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform.
Applicant’s arguments with respect to the rejection of claim(s) 1, 8, and 14 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Hosek fails to cure the deficiencies of Fischer and Moffatt with respect to Claim 1 because Hosek does not describe or suggest generating a filtered frequency domain waveform by filtering a frequency domain waveform by a filter parameter based upon local maximums representing critical data within the frequency domain waveform.
Applicant’s arguments with respect to the rejection of claim(s) 1, 8, and 14 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Claims 4, 11, and 17 likewise are patentable over Fisher, Moffatt, Abdellatif, and Quistgaard due to their respective dependencies from independent Claims 1, 8, and 14.
Applicant’s arguments with respect to the rejection of the dependent claims 2-7, 9-13, and 15-20 under 35 USC 103 have been fully considered but are not persuasive,  because the 35 USC 102 rejection of the independent claims 1, 8, and 14 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863